Title: To John Adams from Edmund Jenings, 22 April 1781
From: Jenings, Edmund
To: Adams, John



Sir
Brussels April 22d. 1781

It is so very long since I had the Honor of hearing from your Excellency, that I am fearful your Excellency is out of order.
I take the Liberty of informing your Excellency, that I shall leave this place the Tenth of next Month, in order to Conduct my Nephew to Nantes, where He will embark about the first of June for America. Should your Excellency have any Commands I can Answer for Him, He will execute them most Faithfully.
We have no News here. It is Supposed the Spanish fleet after having put on shore its Sick and taking refreshments the 27th. Ultimo put to sea again the 4th. Instant.
The Merchants and Traders of these Countries have laid before the Governor a memorial, wherein they state their losses by the English to amount to four Millions of Florins. Dispatches are sent to Vienna and to London on this Account.
I have reason to think your Excellency has recieved the Packet, which was negligently left at Valenciennes, and about which I was very Uneasy. I shall be glad to hear truth thereof confirmd.

I am with the greatest Respect Sir Your Excellencys Most Faithful & Obedient Humble Servt.

Edm. Jenings

